Case 2:20-cv-00015-JRG Document 347 Filed 06/08/21 Page 1 of 1 PageID #: 19876




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 MONARCH NETWORKING SOLUTIONS                       §
 LLC,                                               §
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §   CIVIL ACTION NO. 2:20-CV-00015-JRG
                                                    §
 CISCO SYSTEMS, INC.,                               §
                                                    §
                Defendant.                          §

                                              ORDER

       Before the Court is Monarch Networking Solutions LLC and Defendant Cisco Systems

Inc.’s (collectively, the “Parties”) Joint Motion to Stay All Deadlines and Notice of Settlement

(the “Motion”). (Dkt. No. 346). In the Motion, the Parties inform the Court that they have reached

a settlement in principle as to all matters in controversy in the above-captioned matter. The Parties

request a thirty (30) day stay of all deadlines in the above-captioned matter to finalize a settlement

agreement and file appropriate dismissal papers with the Court. Having considered the Motion, the

Court is of the opinion that the Motion should be and hereby is GRANTED.

       Accordingly, it is ORDERED that all deadlines in the above-captioned matter are

STAYED for thirty (30) days from the date of this Order, during which time appropriate dismissal

papers shall be filed with the Court.


       So Ordered this
       Jun 8, 2021
